Citation Nr: 1044638	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for loss of sense 
of smell, as secondary to service-connected residuals of a 
fracture of the distal nasal bone with sinusitis.

2.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for loss of sense 
of taste, as secondary to service-connected residuals of a 
fracture of the distal nasal bone with sinusitis.

3.  Entitlement to an increased rating for residuals of a 
fracture of the distal nasal bone with sinusitis, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The Veteran testified before the undersigned at a 
Travel Board hearing at the RO in September 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

The Veteran's claim for service connection for loss of sense of 
smell and taste secondary to service-connected residuals of a 
fracture of the distal nasal bone with sinusitis was last denied 
in a final Board decision in January 2006.  38 U.S.C.A. § 
7104(b).  Prior unappealed decisions are final.  However, a claim 
will be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) addressed 
directives consistent with the Veterans Claims Assistance Act 
(VCAA) with regard to new and material evidence.  The Court 
stated that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and material.  
The terms "new" and "material" have specific, technical 
meanings that are not commonly known to VA claimants.  Because 
these requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation does 
not modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  In addition, VA's 
obligation to provide a claimant with notice of what constitutes 
new and material evidence to reopen a service connection claim 
may be affected by the evidence that was of record at the time 
that the prior claim was finally denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to participate in 
the adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the VCAA notice sent in August 2006 only provided 
notice as to secondary service connection, not new and material 
evidence.  Accordingly, this case must be remanded for the 
Veteran to be furnished specific notification of the reason for 
the prior final denial and of what constitutes material evidence.  

With respect to the Veteran's claim for an increased rating, at 
his personal hearing he testified that his residuals of a 
fracture of the distal nasal bone with sinusitis had increased in 
severity since his last VA examination in September 2006.  As the 
Veteran has asserted that his service-connected disability has 
worsened since his last examination, he should be afforded a new 
examination in compliance with VA's duty to assist.  See Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran's recent 
treatment records from Dr. Mohamed Elgeziary at Highland Medical 
Group should also be obtained.  

Accordingly, this matter is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Provide the Veteran with VCAA notice 
that complies with the Court's decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
specifying the basis for the previous Board 
denial in January 2006, the evidence and 
information that is necessary to reopen the 
claims for service connection for loss of 
sense of taste and smell, and the evidence 
and information that is necessary to 
establish entitlement to the underlying 
claim for the benefit that is being sought.

2.  Make arrangements to obtain the 
Veteran's treatment records from Dr. 
Mohamed Elgeziary at Highland Medical 
Group, dated from January 2006 forward.

3.  Thereafter, schedule the Veteran for a 
VA ear, nose, and throat examination.  Any 
indicated tests should be accomplished.  
The examiner should review the claims 
folder in conjunction with the examination.  

The examiner should indicate whether the 
Veteran has any incapacitating episodes 
(requiring bed rest and treatment by a 
physician) of sinusitis requiring 
antibiotic treatment; or incapacitating 
episodes characterized by headaches, pain, 
and purulent discharge or crusting; and if 
so, how often.

The examiner should also indicate whether 
the Veteran has obstruction of the nasal 
passage(s).  If there is obstruction, the 
amount/percentage should be described.

Any opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  Review the examination report obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.  

5.  Finally, readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

